Case 3:19-cv-00451-LAB-AHG Document 18 Filed 12/16/20 PageID.98 Page 1 of 1




1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
     JONATHAN MANTAK, individually               CASE NO. 19cv451-LAB-AHG
11   and on behalf of others similarly
     situated                                    ORDER OF DISMISSAL
12
                                  Plaintiff,
13                    vs.
     MAXWELL TECHNOLOGIES, INC.,
14   et al.
15                            Defendants.
16        The Court previously ordered Plaintiff to show cause why this case
17   should not be dismissed following the voluntary dismissal of a case
18   consolidated with it, Duffy v. Maxwell Technologies, Inc., 19cv1094. Dkt. 17.
19   The Court apprised Plaintiff that the case would be dismissed without prejudice
20   and terminated absent a timely showing.
21        Plaintiff didn’t respond to the Order to Show Cause. Because this action
22   has been pending with no proceedings for more than six months, it is
23   DISMISSED WITHOUT PREJUDICE. See L.R. 41.1(a). The Clerk of Court is
24   ordered to close the case.
25        IT IS SO ORDERED.
26   Dated: December 16, 2020
                                               HONORABLE LARRY ALAN BURNS
27                                             Chief United States District Judge
28

                                          -1-
